Bingham McCutchen LLP 2treet NW Washington, DC 20006 Tel: 202.373.6000 Fax: 202.373.6001 www.bingham.com March 18, 2013 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Exchange Traded Concepts Trust (File Nos. 333-156529 and 811-22263) Filing Pursuant to Rule 485(a) Ladies and Gentlemen: On behalf of our client, Exchange Traded Concepts Trust (the “Trust”), we are filing, pursuant to Rule 485(a) under the Securities Act of 1933, as amended, and under the Investment Company Act of 1940, as amended, Post-Effective Amendment No. 51 to the Trust’s Registration Statement on Form N-1A, together with all exhibits thereto (“PEA No. 51”). The purpose of PEA No. 51 is to introduce a new series of the Trust: the VelocityShares Equal Risk Weighted Large Cap ETF. Please contact me at 202.373.6095 with your questions or comments. Sincerely, /s/ Abigail Bertumen Abigail Bertumen
